Breese, J. This is an action of debt on a sheriff’s bond, to which a demurrer was filed and sustained, and the case brought here by writ of error. We have examined, with some care, the declaration, and the several breaches assigned, and are of opinion that the declaration is good in form and substance, and the breaches well assigned. The judgment of the Circuit Court is reversed, and the cause remanded, with leave to the defendants to withdraw the demurrer and plead to the action. Judgment reversed.